Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Preliminary Amendments
Examiner acknowledges receipt of preliminary amendments to application 16/507,598 received August 22, 2019 and January 26, 2021. Claims 1, 11, 12 and 17 are amended, and claims 2-10, 13-16 and 18-20 are left as original.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the stacking of strips of alternating conductive and non-conductive materials wherein the stacking is in a perpendicular direction in reference to the direction of charging power, and a plurality of windings are formed by bending the vertical configured stacks to form an induction coil.
Regarding Claim 1: Though the prior art discloses an induction coil comprising a plurality of conductive strips and a plurality of insulative strips integrated into a stack wherein the insulative strips electrically insulate the conductive strips from each other, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
an induction coil for wireless charging of a vehicle battery …comprising:
a first electrically conductive strip;
a second electrically conductive strip; and
a first electrically insulative strip between the first and second electrically conductive strips …
wherein the first electrically conductive strip, the first electrically insulative strip, and the second electrically conductive strip are integrated into stack, the stack configured as a plurality of windings;
wherein the first and second electrically conductive strips are to conduct an alternating current, and wherein alternating current flow through the first and second electrically conductive strips and the plurality of windings generates a magnetic field for wireless inductive charging of the vehicle battery. 
Regarding Claim 12: Though the prior art discloses an induction coil comprising a plurality of conductive strips and a plurality of insulative strips integrated into a stack wherein the insulative strips electrically insulate the conductive strips from each other, it fails to teach or suggest the aforementioned limitations of claim 12, and further including the combination of: 
an induction coil for wireless charging of a vehicle battery … comprising:
a first electrically conductive strip;
a second electrically conductive strip;
a first electrically insulative strip positioned between and attached to the first and second electrically conductive strips …
wherein the first electrically conductive strip, the first electrically insulative strip, and the second electrically conductive strip are integrated into a stack of parallel strips, wherein the stack is configured as a plurality of windings formed by bending the stack;
wherein the first and second electrically conductive strips are to conduct an alternating current, and wherein alternating current flow through the first and second electrically conductive strips and the plurality of windings generates a magnetic field for wireless inductive charging of the vehicle battery. 
Regarding Claim 17: Though the prior art discloses a method of manufacturing an induction coil comprising a plurality of conductive strips and a plurality of insulative strips integrated into a stack wherein the insulative strips electrically insulate the conductive strips from each other, it fails to teach or suggest the aforementioned limitations of claim 17, and further including the combination of:
a method of manufacturing an induction coil for wireless charging of a vehicle battery …comprising:
forming a first electrically conductive strip, a second electrically conductive strip, and a first electrically insulative strip into an integral stack …
bending the stack to form a plurality of windings, wherein the first and second electrically conductive strips are to conduct an alternating current, and wherein alternating current flow through the first and second electrically conductive strips and the plurality of windings generates a magnetic field for wireless inductive charging of the vehicle battery.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859